FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHANCELLOR WADE,                                 No. 11-16248

               Petitioner - Appellant,           D.C. No. 2:08-cv-00456-MCE

  v.
                                                 MEMORANDUM *
M. C. KRAMER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Chancellor Wade appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Wade contends that his constitutional rights were violated under Batson v.

Kentucky, 476 U.S. 79 (1986), because the prosecutor’s race-neutral justifications

for striking two African-American jurors were pretextual. The California Court of

Appeal’s determination that there was no Batson violation was not an unreasonable

application of clearly established federal law. See Harrington v. Richter, 131 S.

Ct. 770, 785 (2011) (distinguishing an “incorrect” from an “unreasonable”

application of federal law under AEDPA). The state court’s decision was also not

based on an unreasonable determination of the facts in the light of the record

before the court, see 28 U.S.C. § 2254(d); Felkner v. Jackson, 131 S. Ct. 1305,

1307 (2011) (“On federal habeas review, AEDPA imposes a highly deferential

standard for evaluating state-court rulings and demands that state-court decisions

be given the benefit of the doubt.”) (internal citations omitted). The district court

properly denied relief because Wade did not present clear and convincing evidence

rebutting the presumption that the trial court’s factual findings are correct. See 28

U.S.C. § 2254(e)(1); Miller-El v. Dretke, 545 U.S. 231, 240 (2005).

      AFFIRMED.




                                           2                                     11-16248